DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/31/2020, 8/3/2020, 3/23/3021, 6/9/2021, 8/6/2021,and 4/1/2022  are being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 5, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Monteforte (US 2011/0233341 A1) in view of Meyer (US 6494404 B1), and further in view of Koepke (US 2017/0251096 A1).

Consider claim 1, Monteforte discloses a method of monitoring transportation of one or more of travelers in pods that are being transported on a vehicle (Fig. 3); 
determining that the pods have been deployed from the vehicle (Once the pods are ejected that they come with stabilizers that would keep them from turning upside down, paragraph 30); and 
transmitting to rescue personnel the location of the pods and the information about the pods (Each pod is provided with a separate, individual tracking beacon which to assist emergency response teams locate the drop zone, paragraph 30).
However, Monteforte does not expressly disclose transportation of cargo containers;
determining a location of the pods after landing; or
determining information about the pods that comprises at least one of a health of the travelers within the pods and a condition of the cargo containers within the pods.
In the same field of endeavor, Meyer discloses transportation of cargo containers (The pod has a horizontal divider 22. The horizontal divider separates the enlarged chamber into an upper passenger area 24 and a lower baggage area 26, Fig. 5 and col. 4, ll. 47-51).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to provide a divider in the pod Monteforte as suggested in Meyer in order to store baggage.
Nonetheless, Monteforte as modified by Meyer does not expressly disclose determining a location of the pods after landing; or
determining information about the pods that comprises at least one of a health of the travelers within the pods and a condition of the cargo containers within the pods.
In the same field of endeavor, Koepke discloses determining a location of the pods after landing (The radio signal may also broadcast information identifying the device, or its location; for example, the device may broadcast the GPS location at the time separation has occurred, and an identification of a host vehicle or operator, such as, for example, an aircraft's tail number or call sign, a ship's call sign, or an operator's name. This may allow the device to be located even without the use of radio direction finding equipment by searching an area surround the broadcast GPS location, and may also facilitate a rapid search and rescue response since the transmission indicates the vehicle or operator from which separation has occurred and which may have thus suffered a catastrophic event, paragraph 82); and
determining information about the pods that comprises at least one of a health of the travelers within the pods and a condition of the cargo containers within the pods (The device 105 can also track and record physiological data associated with the person carrying or having the device 105 (e.g., device positioned on the person to record physiological conditions). The physiological data that can be tracked and recorded may include heartbeat, body temperature, respiration rate, etc.…Advantageously, because data from various sensors may be included in the data sent out through the beaconing mechanism, the type and severity of an emergency can be detected by a receiver of the beaconing transmission, paragraph 128).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Koepke with the teachings of Monteforte and Meyer to record information relating to vehicles or persons and conveying such information following a predetermined event, such as for example a catastrophic, emergency, or other trigger event.

Consider claim 4, and as applied to claim 1 above, Koepka discloses receiving signals from one or more sensors in the pods and determining the health of the travelers in the pods (various sensors may be used to infer, detect, and/or determine threatening conditions related to the operator's health; for example, breathing rate, heart rate, temperature and/or blood oxygen may be monitored, paragraph 52).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Koepke with the teachings of Monteforte and Meyer to record information relating to vehicles or persons and conveying such information following a predetermined event, such as for example a catastrophic, emergency, or other trigger event.
Consider claim 5 and as applied to claim 4 above, Koepke discloses, wherein one of the signals from the one or more sensors comprises health information received through fitness equipment that is worn by one of the travelers (The device 105 can also track and record physiological data associated with the person carrying or having the device 105 (e.g., device positioned on the person to record physiological conditions). The physiological data that can be tracked and recorded may include heartbeat, body temperature, respiration rate, etc. The device 105 can be in wireless or wired communication with other sensors placed on the body of the person. For example, sensors that detect the physiological characteristics as discussed herein can be placed on a finger, wrist, arm, chest, etc., paragraph 128).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Koepke with the teachings of Monteforte and Meyer to record information relating to vehicles or persons and conveying such information following a predetermined event, such as for example a catastrophic, emergency, or other trigger event.

Consider claim 7, and as applied to claim 1 above, Koepke discloses transmitting a location of the pods to the other pods after the pods have landed. (The plurality of telecommunication emergency devices may be configured to communicate with each other. At least one telecommunication emergency device of the plurality of telecommunication emergency devices may redundantly store data associated with at least one other telecommunication emergency device of the plurality of telecommunication emergency devices, paragraph 15).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Koepke with the teachings of Monteforte and Meyer to record information relating to vehicles or persons and conveying such information following a predetermined event, such as for example a catastrophic, emergency, or other trigger event.

Consider claim 8, and as applied to claim 1 above, Koepke discloses continuously monitoring the health of the travelers within the pods after the pods have landed (The device 105 can also track and record physiological data associated with the person carrying or having the device 105 (e.g., device positioned on the person to record physiological conditions). The physiological data that can be tracked and recorded may include heartbeat, body temperature, respiration rate, etc. , paragraph 128).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Koepke with the teachings of Monteforte and Meyer to record information relating to vehicles or persons and conveying such information following a predetermined event, such as for example a catastrophic, emergency, or other trigger event.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Monteforte in view of Meyer, further in view of Koepke, and further in view of Attariani et al (US 2021/0183214 A1, hereinafter Attariani).
Consider claim 2, and as applied to claim 1 above, the combination of Monteforte, Meyer, and Koepke does not expressly disclose prioritizing an order of rescue of the pods based on the location of the pods and the information about the pods. 
In the In the same field of endeavor, Attariani discloses prioritizing an order of rescue of the pods based on the location of the pods and the information about the pods (generate, based on the location and health status, a prioritization chart (600) for the geographic region, the prioritization chart (600) being indicative of one or more sub-regions (P1, P2, P3) to be prioritized for a rescue operation, paragraph 84; a prioritization may be performed among the groups determined by step 709, for example based on the density of individuals, paragraph 69).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, combine the teachings of Attariani with the teachings of Monteforte Meyer, and Koepke to provide support for more efficient use of resources when responding to large-scale emergency situations.

Consider claim 3, and as applied to claim 2 above, Attariani discloses prioritizing the order of rescue of the pods based on geographic information about the location of the pods accessed from a source through a wireless communication network in combination with the information about the pods (generate and transmit first data DD1 to a first processing device 40 over a first network 30. The first data DD1 is generated based on the distress signal DS and is indicative of the location of the transponder 11 and the health status of the individual, paragraph 39; The signal transceiver 25 is configured to wirelessly communicate with the first processing device 40 over the first network 30 (FIG. 1), in accordance with any standardized or proprietary communication protocol, paragraph 42).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, combine the teachings of Attariani with the teachings of Monteforte Meyer, and Koepke to provide support for more efficient use of resources when responding to large-scale emergency situations.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Monteforte in view of Meyer, further in view of Koepke, and further in view of Shere al (US 6392538 B1, hereinafter Shere).

Consider claim 6, and as applied to claim 1 above, the combination of Monteforte, Meyer, and Koepke does not expressly disclose contacting a power company through a wireless communication network and causing power to be disabled at the location prior to the pods landing at the location.
In the same field of endeavor, Shere discloses contacting a power company through a wireless communication network and causing power to be disabled at the location prior to the pods landing at the location (Shere discloses using signals from sensors during an emergency and using a transceiver to communicate with a Utility Gateway in order to implement emergency disconnects, see Fig. 2 and col. 2, ll. 34-41).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Shere with the teachings of Monteforte, Meyer, and Koepke in order to initiate safety precautions during an emergency.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Monteforte in view of Meyer, further in view of Koepke, and further in view of Chung et al (US 2017/0124836 A1, hereinafter Chung).

Consider claim 9, and as applied to claim 1 above, the combination of Monteforte, Meyer, and Koepke does not expressly disclose determining the one or more of the cargo containers contain hazardous materials and creating a rescue priority for the cargo containers with the one or more cargo containers having the hazardous materials being higher on the rescue priority than cargo containers without the hazardous materials.
In the same field of endeavor, Chung discloses disclose determining the one or more of the cargo containers contain hazardous materials and creating a rescue priority for the cargo containers with the one or more cargo containers having the hazardous materials being higher on the rescue priority than cargo containers without the hazardous materials (Site mapping may be determined and performed on a priority basis, e.g., buildings and structures that have or may have hazardous materials and/or a large number of people present may be mapped on a priority basis, while sites having a lesser potential danger or at risk population may be at a lower priority, if at all. Thus high rise buildings, larger industrial sites and hazardous materials facilities may be mapped as a priority, while small structures, e.g., individual free standing stores and dwelling units may be mapped in advance at a low priority, if at all, paragraph 82).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Chung with the teachings of Monteforte, Meyer, and Koepke in order to determine whether  a hazardous response team should be dispatched.

Claims 10, 11, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Monteforte in view of Meyer, further in view of Hoffman et al (US 9322897 B1, hereinafter Hoffman), and further in view of Koepke.

Consider claim 10, Monteforte discloses a system to monitor transportation of one or more of travelers in pods that are being transported on a vehicle, the system comprising: 
a plurality of pods that each comprise an interior space to house one or more of the travelers, the pods configured to attach to and be carried by the vehicle (Fig. 3; It is important that the pods be secured to the aircraft fuselage by a hydraulic locking mechanism at the bottom of the pod, paragraph 31).
Monteforte further discloses deploying from the vehicle during transportation      (ejecting the pods the aircraft fuselage, paragraph 16) and providing each pod with a beacon to assist emergency response teams to locate the pods, paragraph 30).
However, Monteforte does not expressly disclose transportation of cargo containers; or
a server located remotely from the pods and configured to monitor the pods, the server comprising a communication circuit and a processing circuit, the server configured to: 
receive signals from the pods through a wireless communication network after the pods have been deployed from the vehicle during transportation; 
determine information about the pods comprising at least one of a health of the travelers in the pods and a condition of cargo containers in the pods; 
determine a location of the pods after landing; and 
transmit the information and the location of the pods to remote third parties to facilitate a rescue operation.
In the same field of endeavor, Meyer discloses transportation of cargo containers (The pod has a horizontal divider 22. The horizontal divider separates the enlarged chamber into an upper passenger area 24 and a lower baggage area 26, Fig. 5 and col. 4, ll. 47-51).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to provide a divider in the pod Monteforte as suggested in Meyer in order to store baggage.
Nonetheless, Monteforte as modified by Meyer does not expressly disclose a server located remotely from the pods and configured to monitor the pods, the server comprising a communication circuit and a processing circuit, the server configured to: 
receive signals from the pods through a wireless communication network after the pods have been deployed from the vehicle during transportation; 
determine information about the pods comprising at least one of a health of the travelers in the pods and a condition of cargo containers in the pods; 
determine a location of the pods after landing; and 
transmit the information and the location of the pods to remote third parties to facilitate a rescue operation.
In the same field of endeavor, Hoffman discloses a server located remotely from the pods and configured to monitor the pods, the server comprising a communication circuit and a processing circuit (satellite servers 82, Fig. 2), the server configured to: 
receive signals from the pods through a wireless communication network after the pods have been deployed from the vehicle during transportation (beacon 10 is in communication with one or more commercial satellites 80, col. 5, ll. 54-55; To further enhance the reliability and usefulness of the system and method of the present invention, an interface 90 is provided to establish a communications link between the back end services server 84 of the commercial satellite system and the one or more RCCs 73, col. 6, ll. 13-17); 
determine a location of the pods after landing (beacon 10 has a global positioning system (GPS) receiver that is capable of receiving location information, col. 5 ll. 15-18); and 
transmit the information and the location of the pods to remote third parties to facilitate a rescue operation (Beacon 10 includes one or more transmitter/receivers 21/31 and 43. In some embodiments, receiver 43 is a global positioning system (GPS) receiver that is capable of receiving location information to one or more GPS satellite system 60, col. 5, ll. 14-18).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, combine the teachings of Hoffman with the teachings of Monteforte and Meyer to provide a robust, redundant, and significantly more effective emergency locator beacon.
However, the combination of Monteforte, Meyer, and Hoffman does not expressly disclose determine information about the pods comprising at least one of a health of the travelers in the pods and a condition of cargo containers in the pods.
In the same field of endeavor, Koepke discloses determine information about the pods comprising at least one of a health of the travelers in the pods and a condition of cargo containers in the pods (The device 105 can also track and record physiological data associated with the person carrying or having the device 105 (e.g., device positioned on the person to record physiological conditions). The physiological data that can be tracked and recorded may include heartbeat, body temperature, respiration rate, etc.…Advantageously, because data from various sensors may be included in the data sent out through the beaconing mechanism, the type and severity of an emergency can be detected by a receiver of the beaconing transmission, paragraph 128).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Koepke with the teachings of Monteforte, Meyer, and Hoffman to record information relating to vehicles or persons and conveying such information following a predetermined event, such as for example a catastrophic, emergency, or other trigger event.

Consider claim 11, and as applied to claim 10 above, Monteforte discloses further comprising one or more canopies attached to each of the pods, the canopies comprising an undeployed orientation when the pods are attached to the vehicle and a deployed orientation when the pods have been deployed from the vehicle (explosive devices activate (As seen in FIG. 4(C), explosive devices actuate a parachute sequence. After the parachute is opened, detonator cord opens several covers on the bottom of the pod. Another explosive device fills airbags located in a compartment under the covers on the bottom of the pod. The purpose of the airbag is to soften the shock on landing with the Earth, and to provide flotation if the pod should land on water. FIG. 4(C) shows the pod after ejection, with the parachute and airbags employed, paragraph 33).

Consider claim 14, and as applied to claim 10 above, Hoffman discloses wherein the server is further configured to access information through a wireless communication network to determine one or more aspects about the location of the pods (To further enhance the reliability and usefulness of the system and method of the present invention, an interface 90 is provided to establish a communications link between the back end services server 84 of the commercial satellite system and the one or more RCCs 73, col. 6, ll. 13-17).
Therefore the effective filing date of the claimed invention, combine the teachings of Hoffman with the teachings of Monteforte, Meyer, and Koepke to provide a robust, redundant, and significantly more effective emergency locator beacon.

Consider claim 15, and as applied to claim 10 above, Koepke discloses wherein each of the pods comprise one or more sensors to detect conditions within the interior space, the server configured to determine the health of the travelers within the interior space of the pods based on the conditions (various sensors may be used to infer, detect, and/or determine threatening conditions related to the operator's health; for example, breathing rate, heart rate, temperature and/or blood oxygen may be monitored, paragraph 52).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Koepke with the teachings of Monteforte, Meyer, and Hoffman to record information relating to vehicles or persons and conveying such information following a predetermined event, such as for example a catastrophic, emergency, or other trigger event.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Monteforte in view of Meyer, further in view of Hoffman, further in view of Koepke, and further in view of Shere.

Consider claim 12, and as applied to claim 10 above, the combination of Monteforte, Meyer, Hoffman, and Koepke does not expressly disclose wherein the server is further configured to contact a power company that supplies a utility to prevent the utility from being supplied to the location while the pods are descending from the vehicle to the location.
In the same field of endeavor, Shere discloses wherein the server is further configured to contact a power company that supplies a utility to prevent the utility from being supplied to the location while the pods are descending from the vehicle to the location (Shere discloses using signals from sensors during an emergency and using a transceiver to communicate with a Utility Gateway in order to implement emergency disconnects, see Fig. 2 and col. 2, ll. 34-41).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Shere with the teachings of Monteforte, Meyer, Hoffman, and Koepke in order to initiate safety precautions during an emergency.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Monteforte in view of Meyer, further in view of Hoffman, further in view of Koepke, and further in view of Attariani.

Consider claim 13, and as applied to claim 10 above, the combination of Monteforte, Meyer, Hoffman, and Koepke does not expressly disclose wherein the server if further configured to prioritize an order of rescue for the pods based on the health of the travelers.
In the same field of endeavor, Attariani discloses determining a rescue priority order for the pods based on the status of the pods (generate, based on the location and health status, a prioritization chart (600) for the geographic region, the prioritization chart (600) being indicative of one or more sub-regions (P1, P2, P3) to be prioritized for a rescue operation, paragraph 84; a prioritization may be performed among the groups determined by step 709, for example based on the density of individuals, paragraph 69).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, combine the teachings of Attariani with the teachings of Monteforte, Meyer, Hoffman, and Koepke to provide support for more efficient use of resources when responding to large-scale emergency situations.

Claim 16, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Monteforte in view of Meyer, further in view of Hoffman, further in view of Inha et al (US 2014/0302810 A1, hereinafter Inha), and further in view of Attariani.

Consider claim 16, Monteforte discloses a system to monitor transportation of one or more travelers, the system comprising: 
a plurality of pods that each comprise an enclosed interior space to house one or more travelers, the pods configured to attach to and be carried by a vehicle (Fig. 3; It is important that the pods be secured to the aircraft fuselage by a hydraulic locking mechanism at the bottom of the pod, paragraph 31).
Monteforte further discloses deploying from the vehicle during transportation      (ejecting the pods the aircraft fuselage, paragraph 16) and providing each pod with a beacon to assist emergency response teams to locate the pods, paragraph 30).
However, Monteforte does not expressly disclose transportation of cargo containers; or
a server located remotely from the pods, the server configured to: 
receive signals from the pods through a wireless communication network after the pods have been deployed from the vehicle; 
determine a status of the pods after the pods reach a landing location, the status of the pods comprising a geographic location of the pods, a number of travelers in the pods, and a health of the travelers in the pods; and 
determine a rescue priority order for the pods based on the status of the pods.
In the same field of endeavor, Meyer discloses transportation of cargo containers (The pod has a horizontal divider 22. The horizontal divider separates the enlarged chamber into an upper passenger area 24 and a lower baggage area 26, Fig. 5 and col. 4, ll. 47-51).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to provide a divider in the pod Monteforte as suggested in Meyer in order to store baggage.
Nonetheless, Monteforte as modified by Meyer does not expressly disclose a server located remotely from the pods, the server configured to: 
receive signals from the pods through a wireless communication network after the pods have been deployed from the vehicle; 
determine a status of the pods after the pods reach a landing location, the status of the pods comprising a geographic location of the pods, a number of travelers in the pods, and a health of the travelers in the pods; and 
determine a rescue priority order for the pods based on the status of the pods.
In the same field of endeavor, Hoffman discloses  a server located remotely from the pods (satellite servers 82, Fig. 2), the server configured to: 
receive signals from the pods through a wireless communication network after the pods have been deployed from the vehicle (beacon 10 is in communication with one or more commercial satellites 80, col. 5, ll. 54-55; To further enhance the reliability and usefulness of the system and method of the present invention, an interface 90 is provided to establish a communications link between the back end services server 84 of the commercial satellite system and the one or more RCCs 73, col. 6, ll. 13-17); 
Hoffman further discloses determining a geographic location of the pods (beacon 10 has a global positioning system (GPS) receiver that is capable of receiving location information, col. 5 ll. 15-18).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, combine the teachings of Hoffman with the teachings of Monteforte and Meyer to provide a robust, redundant, and significantly more effective emergency locator beacon.
However, the combination of Monteforte, Meyer, and Hoffman does not expressly disclose determining a status of the pods after the pods reach a landing location, the status of the pods comprising a geographic location of the pods, a number of travelers in the pods, and a health of the travelers in the pods; and 
determining a rescue priority order for the pods based on the status of the pods.
In the same field of endeavor, Inha discloses determining a status of the pods after the pods reach a landing location, the status of the pods comprising a geographic location of the pods, a number of travelers in the pods, and a health of the travelers in the pods (the initiation module 219 may transmit data including vehicle information, user health information, location information, or a combination thereof, paragraph 60);
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, combine the teachings of Inha with the teachings of Monteforte Meyer, and Hoffman to allow for emergency call functionality separate from a vehicle system where the vehicle system and/or devices connected with the vehicle are incapacitated.
	Nonetheless, the combination of Monteforte, Meyer, Hoffman, and Inha does not expressly disclose determining a rescue priority order for the pods based on the status of the pods.
In the same field of endeavor, Attariani discloses determining a rescue priority order for the pods based on the status of the pods (generate, based on the location and health status, a prioritization chart (600) for the geographic region, the prioritization chart (600) being indicative of one or more sub-regions (P1, P2, P3) to be prioritized for a rescue operation, paragraph 84; a prioritization may be performed among the groups determined by step 709, for example based on the density of individuals, paragraph 69).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, combine the teachings of Attariani with the teachings of Monteforte, Meyer, Hoffman, and Inha to provide support for more efficient use of resources when responding to large-scale emergency situations.

Consider claim 17, and as applied to claim 16 above, Hoffman discloses wherein the server is configured to be accessed by emergency personnel to access the status of the pods (The RCCs 73 are then responsible for facilitating the coordination of the rescue efforts and, in some embodiments, are in communication with local emergency services 74 who carry out the actual rescue, col. 5, ll. 50-53; To further enhance the reliability and usefulness of the system and method of the present invention, an interface 90 is provided to establish a communications link between the back end services server 84 of the commercial satellite system and the one or more RCCs 73, col. 6, ll. 13-17).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, combine the teachings of Hoffman with the teachings of Monteforte, Meyer, Inha, and Attariani to provide a robust, redundant, and significantly more effective emergency locator beacon.

Consider claim 19, and as applied to claim 16 above,  Hoffman discloses wherein the server is communicatively coupled to the pods through the wireless communication network (The SEND section 30 includes a commercial satellite modem 31 (second transmitter), a microprocessor 32, memory 33, a battery 34, a display 35, a display interface 36, and power management 37. The microprocessor 32 is in communication with the various components of the SEND section 30 and is configured with software and logic to allow the beacon 10 to communicate over a commercial satellite communications system, Fig. 2 and col. 4, ll. 22-29).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, combine the teachings of Hoffman with the teachings of Monteforte, Meyer, Inha, and Attariani to provide a robust, redundant, and significantly more effective emergency locator beacon.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Monteforte in view of Meyer, further in view of Hoffman, further in view of Inha et al (US 2014/0302810 A1, hereinafter Inha), and further in view of Attariani, and further in view of Granovetter et al (US 2006/0079291 A1, hereinafter Granovetter).

Consider claim 18, and as applied to claim 16 above, the combination of Monteforte, Meyer, Hoffman Inha, and Attariani does not expressly disclose wherein the status of the pods further comprises an expected amount of time for emergency personnel to reach the pods.
In the same field of endeavor Granovetter discloses wherein the status of the pods further comprises an expected amount of time for emergency personnel to reach the pods (Rescue application 1620 can also use a live communication server 1622 to share information with the wearer of mobile device 1600, such as the current position of the rescue team, and the expected time of arrival, as well as instructions for caring for the injured person, paragraph 83).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, combine the teachings of Granovetter with the teachings of Monteforte, Meyer, Hoffman, Inha, and Attariani to improve communications during rescue operations.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Monteforte in view of Meyer, further in view of Hoffman, further in view of Inha, further in view of Attariani, and further in view of Koepke.

Consider claim 20, and as applied to claim 16 above,  the combination of Monteforte, Meyer, Hoffman, Inha, and Attariani does not expressly disclose wherein the pods comprise one or more sensors that detect one or more conditions within the pods and the server configured to determine the health of the travelers in the pods based on the one or more of the conditions detected by the one or more sensors.
In the same field of endeavor, Koepke discloses wherein the pods comprise one or more sensors that detect one or more conditions within the pods and the server configured to determine the health of the travelers in the pods based on the one or more of the conditions detected by the one or more sensors (various sensors may be used to infer, detect, and/or determine threatening conditions related to the operator's health; for example, breathing rate, heart rate, temperature and/or blood oxygen may be monitored, paragraph 52).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Koepke with the teachings of Monteforte, Meyer, Hoffman, Inha, and Attariani to record information relating to vehicles or persons and conveying such information following a predetermined event, such as for example a catastrophic, emergency, or other trigger event.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERMAN VIANA DI PRISCO whose telephone number is (571)270-1781. The examiner can normally be reached Monday through Friday 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GERMAN VIANA DI PRISCO/Primary Examiner, Art Unit 2642